Citation Nr: 9929983	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-20 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 1998 RO decision which denied 
service connection for PTSD.  A personal hearing was held 
before a member of the Board in March 1999. 

The main body of the present Board decision addresses the 
threshold question of whether the veteran's claim is well 
grounded; the remand at the end of the decision concerns 
further action required by the RO on the merits of the claim.


FINDING OF FACT

The veteran has submitted competent evidence to show a 
plausible claim for service connection for PTSD.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in the veteran's claim for service 
connection for PTSD is whether he has submitted evidence to 
demonstrate that the claim is well grounded, meaning 
plausible.  If he has not met this threshold burden, there is 
no VA duty to assist him in developing the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).

Evidence currently on file shows the veteran served on active 
duty from December 1967 to October 1969, including a period 
of service in Vietnam.  His DD Form 214 shows that he was 
assigned to the 2/11th Armored Cavalry Regiment.  The veteran 
contends he has PTSD, which is attributable to traumatic 
experiences while serving in Vietnam.  His DD Form 214 shows 
that his primary military occupational specialty was that of 
a cook, and does not indicate that he received any combat 
citations.  Post-service VA medical records show that the 
veteran has reported exposure to traumatic combat experiences 
in Vietnam, and has been diagnosed with related PTSD.  

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded, meaning plausible, as 
there is medical evidence of a current disability, lay 
evidence (which is presumed to be credible for the purpose of 
determining whether the claim is well grounded) of an in-
service stressor, and medical evidence of a nexus between the 
claimed in-service stressor and PTSD.  Falk v. West, 12 
Vet.App. 402 (1999); Gaines v. West, 11 Vet.App. 353 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

Thus, the Board allows the appeal to the extent that it finds 
that the claim is well grounded.  This does not mean that 
service connection is granted; rather, the merits of the 
claim are subject to further review, after the remand action 
discussed below.


ORDER

The claim for service connection for PTSD is well grounded; 
the appeal is granted only to this extent.


REMAND

At the veteran's March 1999 Board hearing, he requested and 
was granted a thirty-day period to submit additional 
evidence.  In April 1999, he submitted additional relevant 
evidence directly to the Board (recent VA medical 
statements).  The Board notes that RO consideration of the 
evidence was not waived.  Consequently, as a matter of due 
process, the case must be returned to the RO for its review 
of the aforementioned evidence and inclusion of the evidence 
in a supplemental statement of the case.  38 C.F.R. § 
20.1304.

As noted above, the Board has found that the claim for 
service connection for PTSD is well-grounded, and the Board 
notes that the file indicates there is a further VA duty to 
assist him in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.159; Falk, 
supra; Gaines, supra; Cohen, supra.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999) 
(as revised June 18, 1999, effective from March 7, 1997). 

If a veteran did not engage in combat, his statements and 
testimony are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  Id.; Cohen, supra; Doran v. Brown, 6 Vet. App. 283 
(1994).

The Board notes that there are no service personnel records 
associated with the file.  The RO should contact the National 
Personnel Records Center (NPRC) and attempt to obtain such 
records, including a copy of the veteran's DA Form 20, which 
is vital to the adjudication of this claim.

The veteran has submitted several statements regarding his 
alleged in-service stressors.  The RO has not submitted such 
statements (with the veteran's DA Form 20) to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification, and such must be done prior to Board review.  
In this regard, the Board notes that by a letter dated in 
April 1998 to a representative from Pickens County (South 
Carolina) Veterans Affairs, the USASCRUR indicated that 
verification of the veteran's alleged stressors could not be 
conducted without his DA Form 20, and enclosed copies of unit 
histories relating to the 2nd Squadron, 11th Armored Cavalry 
Regiment.

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain, from the NPRC 
(or any other indicated service 
department office), service personnel 
records of the veteran, including but not 
limited to the DA Form 20 from his period 
of active duty.  All records obtained 
should be associated with the veteran's 
claims file.

2.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the USASCRUR, and request 
that organization investigate and attempt 
to verify the alleged stressors.

3.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals







